Case 2:21-cv-02452-FMO-MRW Document 4 Filed 03/23/21 Page 1 of 1 Page ID #:62

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                                             CASE NUMBER:


KLASSEY PRODUCTIONS, LLC                                         2:21−cv−02452−FMO−MRW
                                            PLAINTIFF(S)

      v.
BRIAN MCKNIGHT , et al.

                                                                  NOTICE TO FILER OF DEFICIENCIES IN
                                         DEFENDANT(S).
                                                                  REQUEST FOR ISSUANCE OF SUMMONS




PLEASE TAKE NOTICE:
The following problem(s) have been found with your electronically filed document:
  3/19/2021                    1                    Request for Summons
Date Filed             Doc. No.            Title of Doc.
ERROR(S) WITH DOCUMENT:




Other Error(s):
The Summons Request was filed under the incorrect event. The correct event is: Civil Events >
Service Documents > Service/Waivers of Summons and Complaints > Summons Request.
The summons cannot be issued until this defect has been corrected. Please correct the defect
and re−file your summons request.

                                                             Clerk, U.S. District Court

                                                             By: /s/ Jeannine Tillman
Date: March 23, 2021                                         jeannine_tillman@cacd.uscourts.gov
                                                                Deputy Clerk



     Please refer to the Court's website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.


      − NOTICE TO FILER OF DEFICIENCIES IN REQUEST FOR ISSUANCE OF SUMMONS −
